Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 03/14/2022. Claims 1, 6, and 15 have been amended, claims 1-20 are currently pending.
	
Response to Arguments
In light of Applicant’s amendments to the specification, the objection to paragraph [0026] has been withdrawn.
In light of Applicant’s amendment, the objection to claim 1 has been withdrawn.
Applicant’s arguments regarding the prior art rejection have been fully considered but they are moot because of the new grounds of rejection. Applicant argues on pages 9-10 that the combination of Badger and Gong does not teach providing parameters to a second service, wherein those parameters can be weights of a machine learning model and those parameters are used to reconstruct the model; and that this combination of references does not teach reconstructing a copy of the machine learning model. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al (US 20210004682 A1, herein Gong) in view of Badger et al (US 11023909 B1, herein Badger), in further view of Szeto et al (US 20180018590 A1, herein Szeto).
Regarding claim 1, Gong teaches a system, comprising: at least one processor; and a memory comprising executable instructions (para. [0010] recites a computing system is described that includes at least one processor configured to train, using features extracted from contextual information of a computing device, a sequence model to determine temporal or sequential characteristics of past user interactions with an application provider service that resulted in conversions from the application provider service) that, in response to execution by the at least one processor, cause the system to: 
train, based on the data indicative of the first interaction, a machine learning model to make predictions associated with the first entity (fig. 5 step 520 and para. [0182] recite computing system 260 may train, using features extracted from the contextual information, a sequence model to determine characteristics of past user interactions with the service provided by service module 262 (i.e. training a model based on data from the first interaction). Para. [0183] describes step 530, wherein computing system 260 may generate, using the sequence model, a sequence output that is indicative of one or more characteristics of future user interactions with computing system 260 (i.e. making predictions associated with the first entity)); 
store parameters of the trained machine learning model, the parameters comprising weights of the trained machine learning model (para. [0018] recites system 100 of FIG. 1 uses one or more sequence models to include temporal and/or sequential characteristics or features of user behavior into predictions of future user behavior with system 100. System 100 may implement a composite model, that can be trained end-to-end, and which combines one or more deep neural networks (DNNs) with one or more sequence models to determine items that have features which may be of more interest to a user at a particular time and/or context, than other features, particularly given past sequential or temporal behaviors with system 100. System 100 may automatically learn relative degrees of importance for each of the different features and in some examples, use sequence modeling techniques to encode importance factors or weights to the sequential or temporal features so that all sequential or temporal features of a sequence output are not necessarily treated equally when making behavioral predictions (i.e. storing the parameters of the trained learning model, wherein the parameters are weights of the machine learning model)).
However, Gong does not explicitly teach obtain(ing) data indicative of an interaction with a first service, the first interaction performed on behalf of a first entity, and in response to a request to perform, on behalf of the first entity, a second interaction with a second service.
Badger teaches obtain(ing) data indicative of a first interaction with a first service, the first interaction performed on behalf of a first entity (fig. 4 and col. 12, lines 36-47 recite an online purchase 402 is first initiated by a purchaser 450 on a networked user device 452. A purchase event 404 is then initiated at an online merchant 454 (i.e. a first interaction). The online merchant 454 can then communicate with a financial transaction services processor 460 to transmit an authorization request 406 and receive a response 406. The financial transaction services processor 460 can also provide purchase information 408 to a profiler computing system 462. The purchase information 408 can include, for example, a tracking element (e.g., a device ID of the networked user device 452 or a purchaser ID of the purchaser 450) to the profiler computing system 462 (i.e. obtaining data related to the first interaction)); 
and in response to a request to perform, on behalf of the first entity, a second interaction with a second service (fig. 4 and col. 12 lines 60-61 recite a subsequent purchase event 418 can then be initiated by the purchaser 450 at a brick-and-mortar merchant 458 (i.e. a second interaction). Col. 13 lines 1-15 recite the profiler computing system 462 can use the purchase information 422 to query the purchaser profiles to identify a purchaser profile 424 of the purchaser 450 and determine a particular tracking element (e.g., a device ID, a purchaser ID, etc.) linked or otherwise associated therewith. The tracking element can then be sent within a query 426 to the data aggregator computing system 464. The data aggregator computing system 464 can respond 428 with a report, which can include online exposure data linked to that tracking element. In some embodiments, the data aggregator computing system 464 can respond with a message indicting that no online exposure data is linked to the tracking element. The profiler computing system 462 can then attribute the subsequent purchase event 418 at the brick-and-mortar merchant 458 to the online activity 456 through attribution mapping 430 (i.e. the second purchase is related to the first purchase)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the methods of tracking user interaction data from Badger with the prediction and recommendation system from Gong. Badger and Gong are both directed to generating predictions based on a user’s historical data, but while Badger recites generating a progression model for the user to analyze purchase trends (see fig. 6 step 606. 614, and 616), it does not disclose how this progression model is used to predict future behavior. Gong recites a predictive model but does provide as much detail regarding the classification of interaction data that is collected for a user. It would be obvious to one of ordinary skill to add the user tracking profile from Badger to the predictive system from Gong in order to classify the user data and make more accurate predictions.
However, the combination of Gong and Badger does not teach provid(ing) the parameters to the second service, wherein the second service reconstructs a copy of the machine learning model based at least in part on the parameters, wherein results of the second interaction are based at least in part on a prediction made using the reconstructed machine learning model.
Szeto teaches provid(ing) the parameters to the second service, wherein the second service reconstructs a copy of the machine learning model based at least in part on the parameters (para. [0071] recites trained actual model 240 comprises a number of parameters as represented by actual model parameters 245. Actual model parameters 245 are the specific values that are used by trained actual model 240 for prediction purposes when operating on live data. Thus, actual model parameters 245 can be considered an abstract representation of the knowledge gained from creating trained actual model 240 from private data 222. When actual model parameters 245 are packaged and transmitted to remote non-private computing devices or to peer private data servers (i.e. parameters are provided to a second service), the remote nonprivate or peer computing devices can accurately reconstruct trained actual model 240 via instantiating a new instance of trained actual model 240 from the parameters locally at the remote computing device without requiring access to private data 222, thus eliminating the need for de-identification. Actual model parameters 245 depend on the nature of the trained actual model 240 and its underlying implementation of machine learning algorithm 295 as well as the quality of the private data 222 used to generate actual model 240. Examples of actual model parameters 245 include weights, kernels, layers, number of nodes, sensitivities, accuracies, accuracy gains, hyper-parameters, or other information that can be leveraged to re-instantiate trained actual model 240 (i.e. reconstructing a copy of the machine learning model based on the at least the provided parameters)), wherein results of the second interaction are based at least in part on a prediction made using the reconstructed machine learning model (para. [0098] recites the cross validation can be performed using different portions of private data 422 used as a training set for trained actual model 440. When the two trained models are sufficiently similar, the trained proxy model 470 will generate acceptable prediction results using the actual data (i.e. the reconstructed machine learning model makes predictions for a second service. Examiner’s note: paragraph [0074] of the instant application specification recites that the first and second services can be the same).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by adding the method of recreating a copy of a model from Szeto into the prediction and recommendation system from Gong (as modified by Badger). Szeto and Gong are both directed to making predictions and providing recommendations from a model that is reconstructed from parameters of an earlier model; but while Gong that its machine learning models can be stored and trained in a distributed fashion (see at least paragraphs [0144] and [0152]), Gong does not explicitly teach making copies of the models for a second service based on parameters. One of ordinary skill would benefit from using the model recreation methods from Szeto to reconstruct models from Gong in cases where users may not want their data to be shared, which would “preserve privacy rights while retaining (model) learnability” as described by Szeto in paragraph [0017].

Regarding claim 2, the combination of Gong, Badger, and Szeto teaches the system according to claim 1, the memory comprising further executable instructions that, in response to execution by the at least one processor, cause the system to at least: 
determine that the first service is associated with a domain (Badger fig. 6 step 604A and col. 15 lines 26-28 recite Step 604A may include receiving environmental and/or behavioral data associated with the purchaser's past purchase information (received in step 602A). Lines 41-54 recite environmental and/or behavioral data associated with a purchase information (current or past) may refer to, for example, characteristics related to the channel of a purchase (e.g., "channel characteristics"), characteristics related to the timing of the purchase transaction(s) (e.g., "temporal characteristics"), characteristics related to the geographical location of the purchase transaction(s) (e.g., "geographical characteristics"), characteristics of the merchant(s) involved in the payment transaction(s) (e.g., "merchant characteristics"), characteristics related to the good(s) and/or service(s) purchased (e.g., "good and/or service characteristics"), and/or online exposure data ( e.g., received via the tracking profile) (i.e. examples of domains associated with the first service)); 
and provide the parameters to the second service based at least in part on determining that the second service is also associated with the domain (Badger fig. 6 and col. 16 lines 38-40 recite step 610A may include receiving environmental and/or behavioral data associated with the purchaser's current purchase information (received in step 608A) (i.e. the second service). Lines 51-60 recite the environmental and/or behavioral data associated with current purchase events may be used to analyze trends in the purchaser's spend behaviors, e.g., by comparing the environmental and/or behavioral data of the current purchase events with the environmental and/or behavioral data of past purchase events in the progression model. In some embodiments, there may also be a comparison of certain purchase information (e.g., payment methods and/or payment networks) between the current and past purchase events to analyze trends in a purchaser's spend behaviors (i.e. determining that the first and second services are associated with a same domain)).
Regarding claim 3, the combination of Gong, Badger, and Szeto teaches the system of claim 1, the memory comprising further executable instructions that, in response to execution by the at least one processor, cause the system to at least: 
obtain a first classification of the first interaction (Badger fig. 4 and col 12 lines 36-39 recite an online purchase 402 is first initiated by a purchaser 450 on a networked user device 452. A purchase event 404 is then initiated at an online merchant 454 (i.e. the first interaction is classified as an online purchase)); 
select the machine learning model for training, wherein the machine learning model is selected, from a plurality of machine learning models, based at least in part on the first classification (Szeto para. [0062] recites model instructions 230 represents many possible mechanisms by which modeling engine 226 can be configured to gain knowledge from private data 222 and can comprise a local command generated within entity 220, a remote command sourced over network 215, an executable file, a protocol command, a selected command from a menu of options, or other types of instructions. Model instructions 230 can vary widely depending on a desired implementation. In some cases, model instructions 230 can include streamed-lined instructions that inform modeling engine 226 on how to create the desired trained models, possibly in the form of a script (e.g., Python, Ruby, JavaScript, etc.). Further, model instructions can include data filters or data selection criteria that define requirements for desired results sets created from private data 222 as well as which machine learning algorithm 295 is to be used (i.e. selecting a machine learning model from a plurality of machine learning models based on the classification of the interaction));
obtain a second classification of the second interaction (Badger fig. 4 and col. 12 lines 60-61 recite a subsequent purchase event 418 can then be initiated by the purchaser 450 at a brick-and-mortar merchant 458 (i.e. the second interaction is classified as an in-person purchase)); 
and determine to provide the parameters to the second service, based at least in part on a relationship between the second classification and the first classification (Badger fig. 4 and col. 13 lines 13-16 recite the profiler computing system 462 can then attribute the subsequent purchase event 418 at the brick-and-mortar merchant 458 to the online activity 456 through attribution mapping 430 (i.e. determining the relationship between the first and second classifications of the first and second interactions – in this example, the relationship is that the online purchase and in person purchase were performed by the same entity)).
Regarding claim 4, the combination of Gong, Badger, and Szeto teaches the system according to claim 3, wherein the first classification is obtained based at least in part on a taxonomy of interactions (Badger col. 12 lines 3-15 recite as shown in FIG. 3, an attribution module 227 of the profiler computing system 222 can map the online exposure data gathered by the data aggregator computing system 260 to the purchase event at the brick-and-mortar merchant 280 (fig. 2C). Various rules can be applied by the attribution module 227 to determine whether to map certain online exposure data to the purchase event. Such rules can generally impact whether certain online exposure data will be linked to a subsequent purchase event. Once it is determined if a purchase event, or collection of purchase events, can be attributed to online activity of the purchaser 200, a reporting module 228 can output an attribution report 280 to a receiving entity 282 (i.e. classification of the interaction is based on rules, or a taxonomy)).
Regarding claim 5, the combination of Gong, Badger, and Szeto teaches the system according to claim 4, wherein the taxonomy comprises information indicative of a relationship between the first classification and the machine learning model (Badger col. 15 lines 59-63 recite the progression model may be based on the received information on the purchaser's past purchase events and the environmental and/or behavioral data associated with the past purchase events (i.e. the taxonomy). Col. 16 lines 4-18 recite for example, in a progression model exploring the progression of a purchaser's interactions with a merchant group (e.g., coffee sellers) over the duration of a year, the progression model may show that the geographical characteristics of the interaction (i.e. the classification of the interaction) changed from the purchaser purchasing coffee at the location of a first brick-and-mortar coffee shop to the location of a second brick-and-mortar coffee shop. Likewise, the same progression model may show that the channel characteristics changed from the purchaser conducting the entire transaction at the first brick-and-mortar coffee shop, then to conducting a part of the transaction over a mobile application, then to conducting the complete transaction over a mobile application and merely picking up the coffee at the second brick-and-mortar coffee shop (i.e. the taxonomy comprises relationship between the classification of the interaction – in this example, the geographical characteristics of the interactions – and the machine learning model)).
Claim 6 is a method claim and its limitation is included in claim 1. The only difference is that claim 6 requires a method (Gong para. [0008] recites a method is described that includes training, using features extracted from contextual information of a computing device, a sequence model to determine temporal or sequential characteristics of past user interactions with an application provider service that resulted in conversions from the application provider service). Therefore, claim 6 is rejected for the same reasons as claim 1.
Claim 7 is a method claim and its limitation is included in claim 2. Claim 7 is rejected for the same reasons as claim 2.
Claim 8 is a method claim and its limitation is included in claim 3. Claim 8 is rejected for the same reasons as claim 3.
Claim 9 is a method claim and its limitation is included in claim 4. Claim 9 is rejected for the same reasons as claim 4.
Claim 10 is a method claim and its limitation is included in claim 5. Claim 10 is rejected for the same reasons as claim 5.
Regarding claim 11, the combination of Gong, Badger, and Szeto teaches the method according to claim 6, wherein further comprising: determining to provide the parameters to the second service, based at least in part on contextual information associated with the first entity (Gong fig. 5 and para. [0180] recite computing system 260 may extract features from the contextual information (510). For example, feature module 263 may obtain contextual information from computing device 110 as a user accesses a service provided by service module 262. Feature module 263 may store the extracted features at context data store 267 (i.e. contextual information from the first entity). Gong para. [0186] recites sequence model 265 may concurrently receive one or more of the feature embeddings extracted from the contextual information and generate a sequence output. Prediction model 266 may use the sequence output from sequence model 265, along with the extracted features from feature module 263 that are indicative of a current context, to determine one or more item recommendations that service module 262 may present to a user (i.e. providing the parameters to the second service)).
Regarding claim 12, the combination of Gong, Badger, and Szeto teaches the method according to claim 6, wherein the machine learning model is a neural network (Gong fig. 1 and para. [0018] recite system 100 may implement a composite model, that can be trained end-to-end, and which combines one or more deep neural networks (DNNs) with one or more sequence models to determine items that have features which may be of more interest to a user at a particular time and/or context, than other features, particularly given past sequential or temporal behaviors with system 100 (i.e. a neural network)).
Regarding claim 13, the combination of Gong, Badger, and Szeto teaches the method according to claim 6, wherein the parameters are stored in a browser cookie whose identifier is based at least in part on the machine learning model (Badger fig. 6 and col. 15 lines 26-33 recite step 604A may include receiving environmental and/or behavioral data associated with the purchaser's past purchase information (received in step 602A). In some embodiments, the environmental and/or behavioral data associated with the purchaser's past purchase information may be found from and/or be used to create or update the tracking data 268 and/or data aggregator computing system 260 associated with the purchaser (i.e. the "tracking profile" or the parameters related to the first entity). Col. 15 lines 59-63 recite the progression model may be based on the received information on the purchaser's past purchase events and the environmental and/or behavioral data associated with the past purchase events (i.e. the machine learning model is based on the identifier related to the parameters from the first entity). Col. 18 lines 3-10 recite online exposure data 612F of the purchaser can be uniquely identified by using identifying and tracking the activity within a networked user device and/or computing system of the purchaser ("device fingerprinting"). The networked user device and/or computer system of the purchaser may be identified and/or tracked using, for example, an IP address, an OS configuration, a static HTIP, browser and plug-in variables (i.e. the parameters of the model can be stored in a browser variable, which one of ordinary skill would understand performs a similar function to a cookie)).
Regarding claim 14, the combination of Gong, Badger, and Szeto teaches the method according to claim 6, wherein provision of the parameters is controlled by an access policy defined by the first entity (Gong para. [0028] recites when collecting, storing, and using contextual information or any other user or device data, computing system 160 and computing device 110 may take precautions to ensure that user privacy is preserved. That is, computing system 160 and computing device 110 may only collect, store, and analyze contextual information if computing system 160 and computing device 110 receive explicit permission of individual users from which the contextual information originates (i.e. an access policy associated with the first entity controls access to the parameters)).
Claim 15 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a non-transitory computer-readable storage medium (Gong para. [0009] recites a computer-readable storage medium is described including instructions that, when executed, cause at least one processor to train, using features extracted from contextual information of a computing device, a sequence model to determine temporal or sequential characteristics of past user interactions with an application provider service that resulted in conversions from the application provider service). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 17 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 18 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
Claim 19 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 11. Claim 19 is rejected for the same reasons as claim 11.
Claim 20 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 12. Claim 20 is rejected for the same reasons as claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10936969 B2 (Patel et al) teaches methods and systems for enabling reproducible processing of machine learning models and scalable deployment on a distributed network.
“Session-Based Fraud Detection in Online E-Commerce Transactions Using Recurrent Neural Networks” (Wang et al) teaches using recurrent neural networks to analyze sequences of click data to determine malicious websites.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           

	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121